Citation Nr: 1048245	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran honorably served on active duty in the United States 
Army from August 2001 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah in May 2008 as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

This appeal was subject to a prior remand by the Board in January 
2010 to ensure compliance with certain due process requirements.  
The evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand instructions 
and has now been returned to the Board for further appellate 
review.  Unfortunately, additional development is required before 
adjudication may proceed.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Additional evidentiary development is required before the issue 
of entitlement to service connection for a left knee disorder is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

Initially, the Board notes that in February 2008 the Veteran was 
afforded a medical examination for both VA and military purposes 
prior to his discharge from service.  There were no objective 
findings with regard to either knee at the time of this 
examination, yet the examiner listed a diagnosis of bilateral 
knee tendonitis presumably based upon the lay history provided by 
the Veteran and the noted in-service treatment for right knee 
problems.  VA examination, February 2008.  

Following the Veteran's discharge from active military service, 
both private and VA treatment records reflect complaints of 
bilateral knee pain.  A June 2009 VA notation reflects objective 
evidence of crepitance of both knees as well as continuing 
subjective complaints of pain.  However, there is no current 
diagnosis rendered beyond that of knee pain.  See Private 
treatment record, January 2009; VA treatment, June 2009.  
Notably, pain alone is not subject to service connection.  
Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 
1332 (Fed. Cir. 1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the date 
of the application, and not for a past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  For 
this reason, it is imperative that the Veteran be afforded an 
additional VA examination for the purposes of identifying the 
nature of any currently diagnosed left knee disability, if any.  

Furthermore, service connection is also available for nonservice-
connected disability that is caused or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310.  In this 
instance, the Veteran asserts that his left knee problems arose 
after his service-connected right knee disability and have 
worsened due to his attempts to reduce strain on the right knee 
during routine activities.  VA Form 9, August 2009.  Thus, the 
examiner is also asked to opine as to whether any diagnosed left 
knee disability is proximately due to or the result of the 
Veteran's service-connected right knee disability, or has 
increased in severity due to the right knee disability.  

The Board also notes that the most recent VA treatment records 
that have been associated with the claims file are dated in June 
2009 (with the exception of a May 2010 administrative notation).  
All relevant VA treatment records created since that time should 
be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from June 2009 forward.  

2.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of any currently diagnosed left 
knee disorder.  At a minimum, the examiner 
should be provided with a copy of this 
remand and a copy of all relevant medical 
records currently associated with the 
claims file.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
disabilities of the left knee, explicitly 
including or excluding left knee 
tendonitis;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 
(c) Opine whether any current left knee 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active 
military service;
(d) Opine whether any current left knee 
disability was at least as likely as not 
caused or aggravated by the Veteran's 
service-connected right knee tendonitis.  
Aggravation is defined for legal purposes 
as a permanent worsening, or increase in 
severity, of the underlying condition 
versus a temporary flare-up of symptoms.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


